DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is reprinted below:
1. (Currently Amended) A control system comprising: 

a control device that functions as a communication master; 

a junction device that is connected via a network to the control device; and

one or more field devices that are connected via a network to the control device, wherein the junction device is connected to one or more functional units, 

the control device is configured to perform managing the periodic transmission of a first communication frame in the network, and the junction device is configured to perform: 

detecting a transmission error by monitoring the periodic reception of the first communication frame; and a switching, when a transmission error is detected a state of the junction device to either a first state in which the signal output from all of the functional units connected to the junction device is disabled or a second state in which the signal output from some of the functional units connected to the junction device is continuously updated based on the configuration of each functional unit connected to the junction device.

The claim is allowable as the prior art fails to teach or otherwise render obvious the above underlined limitations in combination with the other limitations of the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bhattacharyya (US 2020/0273268) teaches in ¶ [0083]:
The system may capture these messages, and every second, statistically process the aggregated messages to define a record which is stored in the database. If the data appears anomalous, or is indicative of operation outside of a normal or expected range, individual messages may be retained, though typically these would be recorded in an error or anomaly log, and not in the regular periodic message database. This is because the subsequent processing to the periodic message database may or may not be tolerant of potential artifacts in the data, while error processing and analysis typically would seek to analyze the raw message stream.

However, this fails to teach or render obvious the allowable limitations in combination with the other limitations of independent claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419